Appeal from a judgment of the County Court of Schenectady County (Drago, J.), rendered May 15, 2007, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the second degree.
In satisfaction of a seven-count indictment, defendant pleaded guilty to criminal possession of a weapon in the second degree and waived his right to appeal. County Court thereafter sentenced him consistent with the terms of the plea agreement to five years in prison and three years of postrelease supervision. Defendant now appeals.
Appellate counsel for defendant asks to be relieved of his assignment on the ground that there are no nonfrivolous issues to be argued on appeal. We have reviewed counsel’s brief and the record and concur. Accordingly, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Peters, Rose, Kavanagh and Stein, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.